Case 19-00947   Doc 33   Filed 07/08/20 Entered 07/08/20 19:24:52   Desc Main
                           Document     Page 1 of 6
Case 19-00947   Doc 33   Filed 07/08/20 Entered 07/08/20 19:24:52   Desc Main
                           Document     Page 2 of 6
Case 19-00947   Doc 33   Filed 07/08/20 Entered 07/08/20 19:24:52   Desc Main
                           Document     Page 3 of 6
Case 19-00947   Doc 33   Filed 07/08/20 Entered 07/08/20 19:24:52   Desc Main
                           Document     Page 4 of 6
Case 19-00947   Doc 33   Filed 07/08/20 Entered 07/08/20 19:24:52   Desc Main
                           Document     Page 5 of 6
Case 19-00947   Doc 33   Filed 07/08/20 Entered 07/08/20 19:24:52   Desc Main
                           Document     Page 6 of 6
